UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1155


RUO MEI WU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    March 18, 2010                 Decided:   April 9, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Tony
West, Assistant Attorney General, James E. Grimes, Senior
Litigation Counsel, Gregory M. Kelch, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ruo    Mei   Wu,       a    native      and   citizen     of    the       People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).                Finding substantial evidence supports

the adverse credibility finding and the record does not compel a

different result, we deny the petition for review.

            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                 8 U.S.C.

§ 1158(a),     (b)    (2006).            It    defines     a    refugee     as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                  8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution       involves        the        infliction       or   threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                        Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);   see   8     C.F.R.    §       1208.13(a)     (2009),       and    can    establish

                                                2
refugee status based on past persecution in his native country

on account of a protected ground.               8 C.F.R. § 1208.13(b)(1)

(2009).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”      Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).      Without    regard    to   past    persecution,    an       alien   can

establish    a    well-founded    fear   of   persecution    on    a    protected

ground.     Id.    A well-founded fear of persecution in the absence

of   past     persecution       has   both    subjective     and        objective

components, meaning that the applicant is subjectively afraid

and that the fear is objectively well-founded.              A claim based on

past persecution, however, does not require the applicant to

show he or she subjectively fears persecution in the country of

origin.     Lin-Jian v. Gonzales, 489 F.3d 182, 188 (4th Cir. 2007)

(internal quotation marks and citation omitted).

            “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                    Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009), cert. denied, 130 S.

Ct. 1048 (2010).       “This is a more stringent standard than that

for asylum . . . . [and], while asylum is discretionary, if an

alien establishes eligibility for withholding of removal, the

                                         3
grant is mandatory.”              Gandziami-Mickhou v. Gonzales, 445 F.3d

351,     353-54      (4th     Cir.    2006)       (internal     citations       omitted)

(alteration added).

            Credibility           findings       are    reviewed    for      substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.          Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                     “Examples of specific and

cogent    reasons      include       inconsistent        statements,        contradictory

evidence,    and      inherently      improbable        testimony[.]”          Tewabe   v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).                 Likewise, “the immigration judge

cannot    reject       documentary      evidence         without    specific,     cogent

reasons    why       the    documents    are      not    credible.”          Kourouma   v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).

            This       court      accords      broad,      though      not     unlimited,

deference       to    credibility       findings        supported      by     substantial

evidence.         Camara     v.   Ashcroft,       378    F.3d   361,   367     (4th   Cir.

2004).     If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.    Tewabe, 446 F.3d at 538.

            A     determination       regarding         eligibility    for     asylum   or

withholding of removal is affirmed if supported by substantial

                                             4
evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                    Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                     8 U.S.C. § 1252(b)(4)(B)

(2006).      This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                          Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).             Because the Board added its own reasoning

when it adopted the immigration judge’s decision, this court

will review both decisions.                Niang v. Gonzales, 492 F.3d 505,

511 n.8 (4th Cir. 2007).

              We    find     substantial    evidence        supports    the    adverse

credibility finding as it related to the subjective component of

Wu’s claim that she had a well-founded fear of persecution.                           In

addition,     we     find    substantial        evidence    supports    the    Board’s

finding      that    Wu     did   not   show     any     likelihood    that    she    or

similarly situated Chinese will be persecuted in Fujian Province

as a result of the birth of children in the United States.                            We

will not review Wu’s claim that the immigration judge’s finding

that her statements made during the 2001 credible fear interview

were   not    made    under       duress   or    under     an   immediate     fear   was

without support in the record because she did not raise this

claim on appeal to the Board.               See Massis v. Mukasey, 549 F.3d

                                            5
631, 638, 640 (4th Cir. 2008), cert. denied, 130 S. Ct. 736

(2009).    We also note Wu does not challenge the denial of relief

under the CAT, which was determined notwithstanding the adverse

credibility finding.      Therefore, the claim is abandoned.                  See

Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense    with   oral   argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      6